Citation Nr: 1744104	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  05-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for eustachian tube dysfunction with Meniere's disease with peripheral vestibular disorder.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for loss of taste.

4.  Entitlement to a compensable rating for bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic infections of the eyes, back, and stomach.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rhinitis as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a breathing disorder as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash of the arms and legs as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic parotitis with stones, status post left parotidectomy, as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

18.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle disability.

19.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle disability.

20.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes.

21.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy as secondary to bilateral otosclerosis with impaired hearing, post-operative stapedectomies.

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

23.  Entitlement to service connection for a dental condition secondary to chronic parotitis with stones, status post left parotidectomy.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977, and from August 1982 to August 1985.

By a January 2004 rating decision, a Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, granted service connection for eustachian tube dysfunction and assigned a 30 percent evaluation therefor.  The Veteran appealed to the Board of Veterans' Appeals (Board), challenging the assigned rating.  The Board denied the appeal in May 2009.

The Veteran appealed the Board's May 2009 decision to the United States Court     of Appeals for Veterans Claims (Court).  In February 2011, the Court entered a memorandum decision vacating and remanding the Board's decision insofar as it denied a higher schedular rating for the Veteran's service-connected eustachian tube dysfunction.  The Court found that the Board had not provided adequate reasons and bases for its conclusion that there was no objective evidence that the Veteran suffered from Meniere's disease, and for its determination that the Veteran did not have a cerebellar gait, so as to foreclose the assignment of a higher rating under 38 C.F.R. § 4.85, Diagnostic Code 6205 (pertaining to the evaluation of Meniere's syndrome/endolymphatic hydrops).  The Board in May 2012 remanded this increased rating claim for development consistent with the Court's remand.  In a March 2015 rating decision, the AOJ granted service connection for Meniere's disease and revised the Eustachian tube dysfunction disability as shown on the cover page.  This claim now returns to the Board for review. 

Issues # 2 through # 22 above are on appeal from an October 2010 RO rating decision.  Issue #23 is on appeal from an October 2014 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following issuance of the May 2015 statement of the case (SOC) and the March 2015 supplemental statement of the case (SSOC), the Veteran's Vocational Rehabilitation file was associated with the claims file.  As such evidence appears relevant to some of the claims on appeal and the other claims are inextricably intertwined with issues being remanded, remand is warranted for consideration of the evidence by the AOJ in the first instance.  38 C.F.R. § 20.1304.  On remand,      all evidence received since the last SOC and SSOC should be considered in conjunction with the prior evidence of record. 

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last SOCs and SSOC in conjunction with the prior evidence of record and readjudicate the claims.  If the benefits sought  remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




